l)ismissed; Opinion issued September IS, 2012




                                              In The
                                Quiirt ni :i.itzih
                        Fift1! Jitrict nf ixa at 1at1a
                                      No. 05-12-00751-CV

      hOUSTON FlOOR COMPANY, LTD. AND BILL BILLINGSLLY, Appellants

                                                V.

                               INTERC ERAMIC, INC., Appellee


                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-I2-00902


                             MEMORANDUM OPINION
                           Before Justices Bridges, Richter, and Lang

       The Court has before it appellants’ August 21, 2012 motion to dismiss appeal. In the motion,

which is unopposed, appellants state that the parties have reached a settlement agreement and ask

that the appeal he dismissed. We GRANT the motion and I)ISMISS the appeal. See TEX. R. APP.

P. 411(a).




                                                            PER CIJRIAM

120751 F.P05
                               Qtinrt øf ppiats
                       Fift1i Jitrict uf ixzt at JaLhu

                                       JUDGMENT
HOUSTON FLOOR COMPANY, LTD.                      Appeal from the 68th Judicial District Court
AND BILL BILLINGSLEY Appellants                  of Dallas County, Texas. (TrCtNo. DC12
                                                 00902),
No. 05l2M075l-CV            V                    Opinion delivered per curiam before Justices
                                                 l3ridges, Richter, and Lang.
INTERCERAM IC. INC., Appellee

    Based on the Court’s opinion of this date, this appeal is 1)ISMISSED. The parties are
ORDERED to bear their own costs of appeal.


Judgment entered September 15, 2012.